Title: From Alexander Hamilton to James McHenry, 29 May 1799
From: Hamilton, Alexander
To: McHenry, James


New York May 29. 1799

The inclosed my Dear Sir was written on the idea that though the Troops in Tennessee are annexed to the command of General Pinckney as far as a distinct supervision on the sea-board is concerned, yet they remain a part of the Western army and are subject to the general superintendance and direction of The Commander of that Army. This connection seems necessary to the due course of service in the Western Quarter. There appears to be an intimate relation of objects between the troops in Tenessee and the other troops in the Western Quarter—as to the Indians and as to military operations—and a necessity of mutual support, perhaps occasionally of detaching from the one to the other. If so the Troops in Tenessee can hardly be detached from the Western Commander and in matters of common concern he must extend his attention to all. If your idea be not radically different, if it extend not to a total separation of the Troops in Tenessee, the letter is proper. If it does extend to a total separation, then I will request you to expunge the words “in Tenessee” and to add after dependencies “except the troops in Tenessee” and thus to forward the letter. As to the troops on St Marys, I understand that they were never considered as forming a part of the Western army & so not included in the letter as it stands. Favour me with a line expressing what you shall have done.
Yrs. Affecly
A H
James McHenry Es
